       Case: 3:20-cv-00225-MPM-RP Doc #: 14 Filed: 09/11/20 1 of 1 PageID #: 59



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

DESIREE BROWN                                                                     PLAINTIFF

V.                                                                 NO. 3:20-CV-225-DMB-RP

FIRST SOUTH FINANCIAL CREDIT
UNION, et al.                                                                 DEFENDANTS


                                       ORDER OF RECUSAL

       The undersigned district judge recuses herself from this case. The Clerk of the Court is

directed to reassign this case to another district court judge.

       SO ORDERED, this 11th day of September, 2020.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
